Citation Nr: 0405864	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-15 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death, claimed as due to exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	Gary L. Bement, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late veteran served on active duty from July 1968 to 
August 1996.  The appellant in this appeal is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated July 2002 and October 
2002  by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran had military service in the Republic of 
Vietnam and is presumed to have been exposed to one or more 
herbicide agents during this service.

2.  Post-service medical records establish that the veteran 
was treated for a soft-tissue carcinoma, identified as a high 
grade epithelial malignancy in early 2001, which progressed 
into squamous cell skin cancer of the ear and throat with 
metastasis that eventually caused his death on November [redacted], 
2001.

3.  Epitheloid sarcoma such as the high grade epithelial 
malignancy diagnosed in the veteran in early 2001 is 
recognized in the applicable regulations as a presumptive 
disease associated with exposure to chemical herbicides, 
including Agent Orange.


CONCLUSIONS OF LAW

1.  Squamous cell skin cancer of the ear and throat with 
metastasis was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.313 (2003).

2.  A disability of service origin caused, or materially and 
substantially contributed to the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Because the claim is being granted in full, the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 have been fully satisfied.

Factual Background and Analysis

The late veteran's military records show that he served in 
Southeast Asia during active duty with the United States Army 
and that his decorations included the Vietnam Service Medal.  
His service medical records show normal findings with regard 
to his head, face, neck, ears, nose, throat and skin on 
enlistment examination in July 1968 and on a periodic 
examination in July 1973.  Although his service medical 
records show that he was treated during active duty with 
surgical excisions of recurrent lipomas on his right leg and 
chest (described as being "fatty tumors"), on separation 
examination in August 1976 normal findings were obtained on 
evaluation of his head, face, neck, ears, nose, throat and 
skin.

The veteran's death certificate shows that he died on 
November [redacted], 2001, of cancer of the ear and throat with 
metastasis.  At the time of his death he was not service 
connected for any disabilities.  His spouse, the appellant, 
filed her claim for service connection for his cause of death 
in December 2001.  Medical records associated with the claim 
show that the veteran was first diagnosed in February 2001 
with a metastatic carcinoma following biopsy of a rapidly 
enlarging lesion located in the subcutis over the posterior 
of his left ear.  Significantly, the pathologist who wrote 
the February 2001 biopsy report described the lesion as being 
"a high grade epithelial malignancy (located) in the 
dermis."  

Private medical records dated February - November 2001 show 
that the veteran's cancer was very aggressive and that 
despite radiation treatment and chemotherapy, the cancer 
rapidly metastasized.  In July 2001 he was diagnosed with 
metastatic squamous cell carcinoma of unknown primary.  The 
veteran succumbed to the cancer and died in November 2001.  
Of note are two statements from the late veteran's treating 
physicians, David A. Kelley, M.D., and Charles W. Longwell, 
Jr., M.D., each respectively dated May 2002 and June 2002.

Dr. Kelley's statement of May 2002 reads as follows:

"(The veteran) expired November [redacted], 2001, 
secondary to a metastatic carcinoma from an 
oropharyngeal, or ENT, source that initially 
presented as carcinoma behind his left ear.  It 
is thought that his exposure to agent orange in 
Viet Nam may have been a related factor in the 
development of this cancer.  (VA) will be 
receiving supporting letters from (the veteran's) 
other physicians."

Dr. Longwell's statement of June 2002 reads as follows: 

"(The veteran) initially presented with 
carcinoma of the oropharynx, presenting as 
carcinoma behind his left ear.  It is suspicious 
that he had exposure to Agent Orange, which may 
well have played a role.
I concur with Dr. Kelley."


Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).




With respect to the claim of service connection for the cause 
of the veteran's death as a residual of exposure to 
herbicides, the Board notes that a veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e) (2003), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C. § 1116(f) (2003).  Service in the Republic of Vietnam 
includes service in the waters offshore.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  The veteran's military record 
shows that he served on active duty from July 1968 to August 
1976 and that he was awarded the Vietnam Service Medal; this 
decoration clearly establishes that he served in the Republic 
of Vietnam during the period recognized in the aforementioned 
regulation.  The applicable laws and regulations therefore 
presume that he was exposed to Agent Orange during service.  

Having conceded exposure, 38 C.F.R. § 3.309(e) (2003) 
addresses specific diseases associated with exposure to 
certain herbicide agents and provides that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2003) are met even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2003) are 
also satisfied.  




Among the specific disease listed as associated with such 
herbicide agents under 38 C.F.R. § 3.309(e) is "Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).   According to Note 1 under 
38 C.F.R. § 3.309(e), the term ``soft-tissue sarcoma'' 
includes "Epithelioid sarcoma."

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for number of cancers that include hepatobiliary, bone, 
urinary bladder, renal and testicular cancer.  See Notice, 67 
Fed. Reg. 42600 (2002).  

We observe upon application of the facts of this case to the 
pertinent law and regulations that the veteran's terminal 
squamous cell carcinoma of the ear and throat with metastasis 
is related to a diagnosis of a high grade epithelial 
malignancy; this latter diagnosis is practically identical to 
the oncological term "epithelioid sarcoma" which is 
recognized by the regulations as a disease which is presumed 
to be related to exposure to chemical herbicides in Vietnam.  
We also find that the veteran's military service meets the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) for service in 
the Republic of Vietnam.  We further note that the veteran's 
treating physicians, Drs. Kelley and Longwell, both present 
opinions which indicate that there may be an association 
between the veteran's exposure to Agent Orange in service and 
his subsequent development of metastatic carcinoma.  Although 
the language in which these opinions are written tend 
slightly towards speculatively linking rather than 
definitively linking the veteran's fatal cancer with his 
period of military service, and it may be debatable as to 
whether a high grade epithelial malignancy is not exactly the 
same clinical entity as an epithelioid sarcoma, we find that 
there is sufficient evidence both in support of, and against 
the appellant's claim to place the merits of the issue into 
relative equipoise.  Therefore, resolving all doubt in the 
claimant's favor, we conclude that the veteran's squamous 
cell carcinoma of the ear and throat with metastasis is 
linked to his period of active duty.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As the medical evidence 
demonstrates that this diagnosis is the primary cause of the 
veteran's death in November 2001, the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death is granted.  


ORDER

Service connection for the veteran's cause of death is 
granted.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



